Title: From Thomas Jefferson to White Hair and Others, 16 July 1804
From: Jefferson, Thomas
To: White Hair and Others


               
                  My children. White-hairs, Chiefs & Warriors of the Osage nation.
                  July 16. 04
               
               I repeat to you assurances of the satisfaction it has given me to recieve you here. besides the labour of such a journey, the confidence you have shewn in the honor & friendship of my countrymen is peculiarly gratifying and I hope you have seen that your confidence was justly placed, that you have found yourselves, since you crossed the Missisipi, among brothers & friends, with whom you were as safe as at home.
               My children. I sincerely weep with you over the graves of your chiefs & friends, who fell by the hands of their enemies lately descending the Osage river. had they been prisoners, & living, we would have recovered them: but no voice can awake the dead; no power undo what is done. on this side the Missisipi where our government has been long established, and our authority organised our friends visiting us are safe. we hope it will not be long before our voice will be heard and our arm respected, by those who meditate to injure our friends, on the other side of that river. in the mean time Governor Harrison will be directed to take proper measures to enquire into the circumstances of the transaction, to report them to us for consideration, and for the further measures they may require.
               My children. By late arrangements with France & Spain, we now take their place as your neighbors, friends and fathers: and we hope you will have no cause to regret the change. it is so long since our forefathers came from beyond the great water, that we have lost the memory of it, and seem to have grown out of this land, as you have done. never more will you have occasion to change your fathers. we are all now of one family, born in the same land, & bound to live as brothers; & the strangers from beyond the great water are gone from among us. the great Spirit has given you strength, and has given us strength; not that we might hurt one another, but to do each other all the good in our power. our dwellings indeed are very far apart; but not too far to carry on commerce & useful intercourse. you have furs and peltries which we want, and we have clothes and other useful things which you want. let us employ ourselves then in mutually accomodating each other. to begin this on our part it was necessary to know what nations inhabited the great country called Louisiana, which embraces all the water of the Missisipi and Missouri, what number of peltries they could furnish, what quantities & kinds of merchandize they would require, where would be the deposits most convenient for them, and to make an exact map of all those waters. for this purpose I sent a beloved man, Capt Lewis, one of my own houshold to learn something of the people with whom we are now united, to let you know we were your friends, to invite you to come and see us, and to tell us how we can be useful to you. I thank you for the readiness with which you have listened to his voice, and for the favor you shewed him in his passage up the Missouri. I hope your countrymen will favor and protect him as far as they extend. on his return we shall hear what he has seen & learnt, & proceed to establish trading houses where our red brethren shall think best, & to exchange commodities with them on terms with which they will be satisfied.
               With the same views I had prepared another party to go up the Red river to it’s source, thence to the source of the Arkansa, & down it to it’s mouth. but I will now give orders that they shall only go a small distance up the red river this season, and return to tell us what they have seen, and that they shall not set out for the head of that river till the ensuing spring, when you will be at home, and will I hope guide and guard them in their journey. I also propose the next year to send another small party up the river of the Kansas to it’s source, thence to the head of the river of the Panis, and down to it’s mouth; and others up the rivers on the North side of the Missouri. for guides along these rivers we must make arrangements with the nations inhabiting them.
               
               My children. I was sorry to learn that a schism had taken place in your nation, and that a part of your people had withdrawn with the Great-track, to the Arkansa river. we will send an Agent to them and will use our best offices to prevail on them to return, and to live in union with you. we wish to make them also our friends, and to make that friendship, and the weight it may give us with them, useful to you and them.
               We propose, my children, immediately to establish an Agent to reside with you, who will speak to you our words, and convey yours to us: who will be the guardian of our peace and friendship, convey truths from the one to the other, dissipate all falsehoods which might tend to alienate and divide us, and maintain a good understanding & friendship between us. as the distance is too great for you to come often and tell us your wants, you will tell them to him on the spot, and he will convey them to us in writing, so that we shall be sure that they come from you. through the intervention of such an Agent we shall hope that our friendship will forever be preserved. no wrong will ever be done you by our nation, and we trust that yours will do none to us: and should ungovernable individuals commit unauthorised outrage on either side, let them be duly punished; or if they escape, let us make to each other the best satisfaction the case admits, and not let our peace be broken by bad men. for all people have some bad men among them whom no laws can restrain.
               As you have taken so long a journey to see your fathers, we wish you not to return till you shall have visited our country & towns towards the sea coast. this will be new and satisfactory to you, and it will give you the same knowledge of the country on this side the Missisipi, which we are endeavoring to acquire of that on the other side, by sending trusty persons to explore them. we propose to do in your country only what we are desirous you should do in ours. we will provide accomodations for your journey, for your comfort while engaged in it, and for your return in safety to your own country, carrying with you those proofs of esteem with which we distinguish our friends, and shall particularly distinguish you. on your return tell your people that I take them all by the hand, that I become their father hereafter, that they shall know our nation only as friends and benefactors; that we have no views upon them but to carry on a commerce useful to them and us; to keep them in peace with their neighbors, that their children may multiply, may grow up & live to a good old age, and their women no longer fear the tomahawk of any enemy.
               My children. These are my words. carry them to your nation. keep them in your memories, and our friendship in your hearts. and may the Great Spirit look down upon us, & cover us with the mantle of his love.
               
                  
                     Th: Jefferson
                  
               
            